Citation Nr: 1204541	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-36 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1969 to March 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2009.  A transcript of the hearing is associated with the claims file. 

This case was previously before the Board in December 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that in December 2011, VA received additional pertinent mental health treatment records from the Veterans Center where the Veteran receives regular mental health counseling.  A pertinent letter from the Veteran's mental health counselor at the Veterans Center was also received in December 2011.  These records are not duplicative of evidence already contained in the claims file.  

A review of the record shows that the claim has not been readjudicated since the receipt of the new evidence.  The last Supplemental Statement of the Case of record was issued in November 2011, prior to the receipt of the new evidence.        

When additional relevant evidence is received by the Board that was not initially considered by the RO, the Board must refer the evidence to the RO for review unless this procedural right is waived by the appellant.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

The Veteran did not submit a waiver of RO jurisdiction with the records received in December 2011.  Therefore, the new evidence must be considered and the claim must be readjudicated before the Board makes a decision in this case.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the RO or the AMC should readjudicate the Veteran's claim based upon all evidence received since the issuance of the Supplemental Statement of the Case in November 2011.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


